






INVESTMENT AGREEMENT

dated as of July 7, 2005

among

US AIRWAYS GROUP, INC.,

AMERICA WEST HOLDINGS CORPORATION
and

THE INVESTORS LISTED ON SCHEDULE 1 HERETO


 

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS
   Section 1.01  Definitions

ARTICLE II ISSUANCE AND PURCHASE OF NEW COMMON STOCK
   Section 2.01  Issuance and Purchase of New Common Stock
   Section 2.02  Closing

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
   Section 3.01   Incorporation by Reference of Representations and Warranties
                          in the Merger Agreement
   Section 3.02   Authorization
   Section 3.03   Consents; No Conflicts
   Section 3.04   Court Orders
   Section 3.05   Capitalization; Securities
   Section 3.06   Information Provided
   Section 3.07   Financial Advisors and Brokers
   Section 3.08   Regulatory Status

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF WEST
   Section 4.01   Incorporation by Reference of Representations and Warranties
                          in the Merger Agreement
   Section 4.02   Authorization.
   Section 4.03   Consents; No Conflicts
   Section 4.04   Court Orders
   Section 4.05   Information Provided
   Section 4.06   Financial Advisors and Brokers
   Section 4.07   Financial Plan

ARTICLE V REPRESENTATIONS AND WARRANTIES OF INVESTOR
   Section 5.01   Organization
   Section 5.02   Authorization
   Section 5.03   Consents; No Conflicts
   Section 5.04   Financial Advisors and Brokers
   Section 5.05   Ownership of Equity Securities; Purpose of Investment
   Section 5.06   Financing

ARTICLE VI PRE-CLOSING COVENANTS
   Section 6.01   Taking of Necessary Action
   Section 6.02   Notifications
   Section 6.03   Financial and Other Information
   Section 6.04   Delivery of Reports
   Section 6.05   Amendments to Merger Agreement; Etc.
   Section 6.06   Publicity
   Section 6.07   Investor Financing
   Section 6.08   Issuances of Equity Securities
   Section 6.09   Transfer Taxes
   Section 6.10   Bankruptcy Covenants

ARTICLE VII CONDITIONS
   Section 7.01   Conditions to Investor's Obligations
   Section 7.02   Conditions to the Company's Obligations

ARTICLE VIII TERMINATION
   Section 8.01   Termination of Agreement
   Section 8.02   Effect of Termination

ARTICLE IX MISCELLANEOUS
   Section 9.01   Fees and Expenses
   Section 9.02   Survival of Representations, Warranties and Covenants
   Section 9.03   Specific Performance
   Section 9.04   General Interpretive Principles   
   Section 9.05   Notices
   Section 9.06   Entire Agreement; Amendment
   Section 9.07   No Other Representations or Warranties
   Section 9.08   Counterparts
   Section 9.09   Governing Law
   Section 9.10   Successors and Assigns
   Section 9.11   No Third-Party Beneficiaries   
   Section 9.12   Confidentiality

2
2

8
8


9

9
9
9
10
10
10
10
11

11

11
11
11
12
12
12
12

12
12
12
12
13
13
13

13
13
15
15
15
15
15
16
16
18
18

19
19
23

24
24
25

25
25
26
26
26
26
26
27
27
27
27
28
28


EXHIBIT A          Merger Agreement
EXHIBIT B          Stockholders Agreement
EXHIBIT C          Letter Agreement amending Merger Agreement

Schedule 1            Investors and New Common Stock
Schedule 3.05       Capitalization
Schedule 7.01(q)   Terms of Revised Profit Sharing Plan
Schedule 9.05        Notices Information



INVESTMENT AGREEMENT

     THIS INVESTMENT AGREEMENT (together with all exhibits and schedules hereto
and as the same may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof, the "Agreement"), dated as of July 7,
2005, by and among the investors listed on Schedule 1 hereto (each an "Investor"
and collectively the "Investors"), US Airways Group, Inc., a Delaware
corporation, and its successors (including, as the context may require, on or
after the Effective Date, as reorganized pursuant to the Bankruptcy Code) (the
"Company"), and America West Holdings Corporation, a Delaware corporation
("West").


W I T N E S S E T H

:



     WHEREAS, on September 12, 2004, the Company and certain of its Subsidiaries
(the "Debtor Subsidiaries" and together with the Company, the "Debtors") filed
voluntary petitions (the "Cases") for protection under chapter 11 of the United
States Bankruptcy Code (the "Bankruptcy Code") in the United States Bankruptcy
Court for the Eastern District of Virginia, Alexandria Division (the "Bankruptcy
Court") to enable the Debtors to be restructured pursuant to one or more plans
of reorganization (collectively, the "Plan");

     WHEREAS, the Debtors have continued in the possession of their assets and
in the management of their businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code;

     WHEREAS, pursuant to the Plan, the Company intends to cancel all of the
existing outstanding Equity Securities of the Company upon the Effective Date
and issue the New Common Stock;

     WHEREAS, pursuant to the Plan, the Company, Barbell Acquisition Corp., a
Delaware corporation ("Merger Sub"), and West have entered into an Agreement and
Plan of Merger (together with all of the schedules, exhibits and other
attachments thereto, the "Merger Agreement"), attached as Exhibit A hereto, as
amended by the Letter Agreement attached as Exhibit C hereto;

     WHEREAS, subject to the other terms and conditions contained herein, each
of the Investors desires to commit to provide equity financing to the Company;

     WHEREAS, the Company intends to issue and sell to each of the Investors,
and each Investor severally intends to purchase from the Company, its allocable
portion of the New Common Stock (such purchase, issuance and sale, the
"Investment") in exchange for its allocable portion of the Investment Price, all
on the terms provided in this Agreement;

     WHEREAS, pursuant to the Other Investment Agreements, the Company intends
to issue and sell to ACE Aviation Holdings Inc., Par Investment Partners, L.P.,
Peninsula Investment Partners, L.P., certain investors advised by Wellington
Management Company, LLP and Eastshore Aviation, LLC (the "Other Investors")
shares of New Common Stock pursuant to investment agreements entered into by the
Other Investors in the forms previously provided to each Investor and at a
purchase price of not less than $15 per share of New Common Stock;

     WHEREAS, the Investors intend to enter into a Stockholders Agreement (the
"Stockholders Agreement"), substantially in the form of Exhibit B hereto, with
the Company and the Other Investors;

     WHEREAS, the parties intend that the transactions contemplated hereby will
be implemented by and take effect simultaneously with the implementation of the
Plan on the Effective Date (except as to those transactions that are expressly
intended to take effect at another date);

     WHEREAS, the parties intend that all of the transactions contemplated
hereby are intended to be treated as a single integrated transaction subject to
the approval of the Bankruptcy Court as soon as reasonably practicable after the
date hereof; and

     WHEREAS, the Company, West and each of the Investors desire to make certain
representations, warranties, covenants and agreements in connection with the
transactions contemplated herein.

     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto agree as follows, in the case of the Company, subject to
Bankruptcy Court approval of this Agreement:



DEFINITIONS

     Section 1.01   Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

           "Affiliate" means, with respect to any specified Person, a Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the specified Person, where
"control" (including the terms "controlling," "controlled by" and "under common
control with") means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise;
provided, however, that when used with respect to the Company, "Affiliate" shall
not include any Investor or any Affiliate thereof; and provided further,
however, that with respect to any Investor, in addition to the foregoing, the
term "Affiliate" shall also include the Related Entities, and in all cases
including, without limitation, any Person that serves as a general partner
and/or investment adviser or in a similar capacity of a Person.

           "Agreement" has the meaning set forth in the preamble hereto.

           "Air Wisconsin DIP Agreement" means the Junior Secured
Debtor-in-Possession Credit Facility Agreement, dated as of February 18, 2005,
by and among US Airways, Inc., as Borrower, certain affiliates thereof as
guarantors, and Eastshore Aviation, LLC, as lender, as amended, supplemented or
otherwise modified from time to time.

           "Alternative Transaction" means (a) any reorganization of the Company
or (b) any sale, merger, consolidation, joint venture, recapitalization, sale of
assets or equity interests or other combination or disposition or similar
transaction or series of transactions involving at least 40%, on a fair market
value basis, of the assets of the Company and its Operating Subsidiaries, taken
as a whole, or 40% of the equity securities of the Company.

           "Approvals" has the meaning set forth in Section 7.01(e) hereof.

           "ATSB" means the Air Transportation Stabilization Board, created
pursuant to Section 102 of the Air Transportation Safety and System
Stabilization Act, P.L. 107-42, as the same may be amended from time to time.

           "Bankruptcy Code" has the meaning set forth in the recitals hereto.

           "Bankruptcy Court" has the meaning set forth in the recitals hereto.

           "Board" means the board of directors of the Company.

           "Business Day" means any day other than a Saturday, Sunday or a day
on which banking institutions of the State of New York are authorized by law or
executive order to close.

           "Bylaws" means the bylaws of the Company, as amended from time to
time (including with respect to periods following the Effective Date).

           "Cases" has the meaning set forth in the recitals hereto.

           "Certificate of Incorporation" means the Certificate of Incorporation
of the Company, as amended from time to time, including any certificate of
designation relating to any Equity Securities of the Company (including, in each
case, with respect to periods following the Effective Date).

           "Certificated Air Carrier" means a Citizen of the United States
holding an aircraft operating certificate issued pursuant to Chapter 447 of
Title 49 of the United States Code or any analogous successor provision of the
United States Code, for aircraft capable of carrying ten or more individuals or
6,000 pounds or more of cargo or that otherwise is certified or registered to
the extent required to fall within the purview of 11 U.S.C. Section 1110 or any
analogous successor provision of the Bankruptcy Code.

           "Chapter 11" means Chapter 11 of the Bankruptcy Code.

           "Citizen of the United States" has the meaning given to such term in
Section 40102(a)(15) of Title 49 of the Transportation Code, or any subsequent
legislation that amends, supplements or supersedes such provisions.

           "Closing" means the closing of the issuance, sale and purchase of the
New Common Stock pursuant to Section 2.01 hereof.

           "Closing Date" has the meaning set forth in Section 2.02(a) hereof.

           "Company" has the meaning set forth in the preamble hereto.

           "Confirmation Order" means a Final Order of the Bankruptcy Court
approving the Plan.

           "Debtors" has the meaning set forth in the recitals hereto.

           "Debtor Subsidiaries" has the meaning set forth in the recitals
hereto.

           "Disclosure Statement" means a disclosure statement with respect to
the Plan.

           "Effective Date" means the effective date of the Plan.

           "Employee Pool" has the meaning set forth in Section 6.08(b) hereof.

           "Equity Securities" shall mean (i) capital stock of, or other equity
interests in, any Person, (ii) securities or other instruments convertible into
or exchangeable for shares of capital stock, voting securities or other equity
interests in such Person or (iii) options, warrants, investment agreements or
other rights to acquire the securities described in clauses (i) and (ii),
whether fixed or contingent, matured or unmatured, contractual, legal, equitable
or otherwise.

           "Fair Market Value" shall mean the fair market value of the New
Common Stock, as determined by the Board. If the New Common Stock is traded on
an over-the-counter securities market or national securities exchange, "Fair
Market Value" shall mean the closing sales price of the New Common Stock
reported on such over-the-counter market or such national securities exchange on
the applicable date or, if no sales of New Common Stock have been reported for
that date, on the next preceding date for which sales were reported.

           "Final Order" means an order or judgment of the Bankruptcy Court, or
other court of competent jurisdiction, as entered on the docket in the Cases or
the docket of any other court of competent jurisdiction, that has not been
reversed, stayed, modified or amended, and as to which the time to appeal or
seek reargument, reconsideration, or certiorari has expired and no appeal,
motion for reconsideration or reargument or petition for certiorari has been
timely taken, or as to which any appeal that has been taken or any petition for
certiorari, motion for reconsideration or reargument that has been or may be
filed has been resolved by the highest court to which the order or judgment was
appealed or from which reargument, reconsideration, or certiorari was sought and
the time to take any further appeal, petition for certiorari or move for
reargument shall have expired.

           "Fully Diluted Basis" means the number of shares of New Common Stock,
without duplication, which are issued and outstanding or owned or held, as
applicable, at the date of determination plus the number of shares of New Common
Stock issuable pursuant to any Equity Securities then outstanding convertible
into or exchangeable or exercisable for (whether or not subject to contingencies
or passage of time, or both) shares of New Common Stock.

           "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

           "Hearing" means the hearing conducted in the Cases in the Bankruptcy
Court seeking approval of the Motion.

           "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the regulations promulgated thereunder.

           "Investor" has the meaning set forth in the preamble hereto.

           "Investment" has the meaning set forth in the recitals hereto.

           "Investment Price" has the meaning set forth in Section 2.01 hereof.

           "Law" means any law, treaty, statute, ordinance, code, rule or
regulation of a Governmental Authority or judgment, decree, order, writ, award,
injunction or determination of a court or other Governmental Authority.

           "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever intended for security (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

           "Material Adverse Effect" on any Person means (x) a material adverse
effect on the financial condition, assets, liabilities, business or results of
operations of such Person and its Subsidiaries taken as a whole, excluding any
such effect resulting from (I) changes or conditions generally affecting the
U.S. economy or financial markets, (II) changes or conditions generally
affecting any of the segments of the airline industry in which such Person or
any of its Subsidiaries operates, to the extent such conditions or changes do
not disproportionately impact such Person or its Subsidiaries, (III) changes or
conditions resulting from divestiture required in order to satisfy Section
5.1(b) of the Merger Agreement or (IV) the announcement or consummation of the
Merger Agreement, or (y) an effect that would prevent, materially delay or
materially impair the ability of such Person to consummate the Merger or the
ability of such Person or the Investors to consummate the transactions
contemplated by this Agreement. Notwithstanding the foregoing, for purposes of
this definition, any suspension of commercial air travel in the United States
for a period of 72 hours or more shall be deemed to have a Material Adverse
Effect on the Company and West.

           "Merger" has the meaning assigned to such term in the Merger
Agreement.

           "Merger Agreement" has the meaning set forth in the recitals hereto.

           "Merger Sub" has the meaning set forth in the recitals hereto.

           "Motion" means the motion and any supporting papers seeking approval
of the Transactions, in form and substance reasonably acceptable to each
Investor and providing, inter alia, not less than a ten (10) day notice period
prior to the Hearing and providing for confidential treatment of portions of the
Transaction Documents as mutually agreed by the Company and each Investor.

           "New Common Stock" means the class of common stock of the Company
authorized under the Certificate of Incorporation attached as Exhibit C to the
Merger Agreement and to be issued to West shareholders pursuant to the Merger.

           "Operating Companies" means, with respect to the Company, US Airways,
PSA Airlines, Inc., a Pennsylvania corporation, Piedmont Airlines, Inc., a
Maryland corporation and Material Services Company, Inc., a Delaware
corporation.

           "Other Investors" has the meaning set forth in the recitals hereto.

           "Other Investments" means the purchase, issuance and sale by the
Company to the Other Investors of shares of New Common Stock pursuant to the
Other Investment Agreements.

           "Other Investment Agreements" means the investment agreements among
the Company, West and each of the Other Investors.

           "Person" means any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization, or Governmental Authority.

           "Plan" has the meaning set forth in the recitals hereto.

           "Postpetition," when used with respect to any agreement, instrument
or any obligation arising thereunder, any claim or proceeding or any other
matter, means an agreement or instrument that was first entered into or first
became effective, an obligation, claim or proceeding that first arose or was
first instituted, or another matter that first occurred, after the commencement
of the Cases, or that was entered into or became effective, or arose, was
instituted or occurred, before commencement of the Cases but has been assumed in
the Cases.

           "Regulatory Approvals" means, to the extent necessary in connection
with the consummation of the transactions contemplated by the Transaction
Documents, any and all certificates, permits, licenses, franchises, concessions,
grants, consents, approvals, orders, registrations, authorizations, waivers,
variances or clearances from, or filings or registrations with, Governmental
Authorities (and shall not include clearance or approval under the HSR Act or
any other Law that may require waiting periods prior to consummation of the
Transactions).

           "Related Entities" includes, with respect to any Investor, any
entities for which any of the Tudor Entities (as defined below) or its
affiliates serve as a general partner and/or investment advisor or in a similar
capacity, and all mutual funds or other pooled investment vehicles or entities
under the control or management of the Tudor Entities or the general partner or
investment advisor thereof, or any affiliate of any of them. For purposes of
this Agreement, (a) "Tudor Entities" means each of the following: any entity for
which Tudor Investment Corporation or an Affiliate thereof acts as general
partner or investment adviser, Tudor Investment Corporation, Tudor Group
Holdings LLC, their respective Affiliates, or any Affiliate or Affiliated Group
of Tudor Investment Corporation and/pr Tudor Group Holdings LLC, and (b) with
respect to the Tudor Entities, "Affiliated Group" has the meaning given to it in
Section 1504 of the Internal Revenue Code of 1986, as amended, and in addition
includes any analogous combined, consolidated, or unitary group, as defined
under any applicable state, local or foreign income tax law.

           "Representatives" means, with respect to any Person, such Person's
officers, directors, employees, agents, attorneys, accountants, consultants,
equity financing partners or financial advisors or other Person associated with,
or acting on behalf of, such a Person.

           "Republic" means Republic Airways Holdings Inc., a Delaware
corporation.

           "SEC" means the U.S. Securities and Exchange Commission.

           "Securities Act" means the U.S. Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

           "Stockholders Agreement" has the meaning set forth in the recitals
hereto.

           "Subsidiary" means as to any Person, any other Person of which more
than fifty percent (50%) of the shares of the voting stock or other ownership
interests are owned or controlled, or the ability to select or elect more than
fifty percent (50%) of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first Person and one or more of its Subsidiaries.

           "Title 49" means Title 49 of the Code of Federal Regulations, as
amended and in effect from time to time.

           "Transactions" means the Merger, the execution, delivery and
performance of this Agreement and each Other Investment Agreement (including the
issuance of New Common Stock hereunder and thereunder), the Stockholders
Agreement, and the execution, delivery and performance of the documents
described in Articles II and VI hereof, in each case by the applicable party
thereto.

           "Transaction Contracts" means all of the Transaction Documents other
than the Plan and the Confirmation Order.

           "Transaction Documents" means this Agreement, the Plan, the
Confirmation Order, the Merger Agreement, each Other Investment Agreement, the
Stockholders Agreement, the documents described in Articles II and VI and all
other documents necessary to consummate the Transactions and other arrangements
contemplated hereby.

           "Transportation Code" means Title 49 of the United States Code which,
among other things, recodified and replaced the U.S. Transportation Code of 1958
and the regulations promulgated thereunder, or any subsequent legislation that
amends, supplements or supersedes such provisions.

           "US Airways" means US Airways, Inc., a Delaware corporation.

           "West" has the meaning set forth in the preamble hereto.



ISSUANCE AND PURCHASE OF NEW COMMON STOCK

     Section 2.01   Issuance and Purchase of New Common Stock.

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, the Company will issue, sell and deliver to each Investor, and each
Investor will severally purchase from the Company, that number of shares of New
Common Stock set forth opposite such Investor's name on Schedule 1 hereto, for
the aggregate purchase price set forth opposite such Investor's name on
Schedule 1 hereto (the "Investment Price").

     Section 2.02   Closing.

               (a)  Subject to the satisfaction or, if permissible, waiver of
the conditions set forth in Sections 7.01 and 7.02 hereof, the Closing shall
take place at the offices of Arnold & Porter LLP, 555 Twelfth Street, NW,
Washington D.C. 20004, at 10:00 a.m., Washington D.C. time, on the first
Business Day following the Effective Time (as such term is defined in the Merger
Agreement) or at such other time, date and place as the parties may agree (the
date on which the Closing occurs, the "Closing Date"); provided that the parties
shall use reasonable best efforts to have the Closing take place on the first
Business Day following the Effective Time.

               (b)  At the Closing, (i) the Company shall deliver to each
Investor certificates representing the shares of New Common Stock to be
purchased by, and sold to, such Investor pursuant to Section 2.01 hereof
(registered in the names and in the denominations designated by such Investor at
least two Business Days prior to the Closing Date), together with the other
documents, certificates and opinions to be delivered pursuant to Section 7.01
hereof, and (ii) such Investor, in full payment for the shares of New Common
Stock to be purchased by, and sold to, such Investor pursuant to Section 2.01
hereof, shall pay to the Company as provided in Section 2.01 hereof (in
immediately available funds by wire transfer to the account designated by the
Company, or by such other means as may be agreed between the parties hereto),
such Investor's Investment Price (less any amounts due as of the Closing Date to
such Investor pursuant to Section 9.01 hereof), and shall deliver the
certificate required pursuant to Section 7.02(b) hereof.



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to each Investor as follows:

     Section 3.01   Incorporation by Reference of Representations and Warranties
in the Merger Agreement. The Company hereby incorporates by reference, for the
benefit of each Investor as though set forth herein, the following
representations and warranties (including the defined terms and disclosure items
included therein and related thereto) in the Merger Agreement: Sections 3.2(a),
(f), (g), (h), (i), (j), (k), (l), (n), (o), (p), (q), (r), (s), (t), (u), (v),
(w) and (x). Each such representation which states that "East" (i.e., US Airways
Group, Inc.) "has made available to West" certain materials shall be deemed to
read "has made available to each Investor" for purposes of this incorporation by
reference.

     Section 3.02   Authorization. The Transactions to be consummated by the
Company and the Operating Companies and the performance of the Transaction
Contracts are within the respective corporate power and authority of the Company
and the Operating Companies (subject and after giving effect to any required
approvals of the Bankruptcy Court (including, without limitation, to the extent
applicable, the Confirmation Order) and the Plan) and have been duly authorized
by all necessary corporate and, if required, stockholder action. This Agreement,
the Merger Agreement, each Other Investment Agreement, the Stockholders
Agreement and each other Transaction Contract entered into as of the date hereof
have been duly executed and delivered by the Company and the Operating Companies
party thereto (as applicable) and constitute (subject and after giving effect to
any required approvals of the Bankruptcy Court (including, without limitation,
to the extent applicable, the Confirmation Order) and the Plan), a legal, valid
and binding obligation of the Company and such Operating Companies,
respectively, enforceable in accordance with its terms.

     Section 3.03   Consents; No Conflicts. Other than the notices, reports,
filings, consents, registrations, approvals, permits or authorizations required
under the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended (the
"HSR Act"), with respect to the Company and the Operating Companies, the
execution and delivery of each of the Transaction Contracts and the consummation
of the Transactions (i) does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
(subject and after giving effect to any required approvals of the Bankruptcy
Court (including, without limitation, to the extent applicable, the Confirmation
Order) and the Plan), except such as have been obtained or made and are in full
force and effect and except where failure to obtain such consent, approval,
registration, filing or other action would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company, (ii) will not violate, conflict with or result in a breach, violation
or default under (A) any applicable law, rule or regulation or any order of or
restriction imposed by any Governmental Authority, except, in each case, where
such violation of applicable law or regulation would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company or (B) the Certificate of Incorporation or Bylaws or any other
organizational documents of the Company or any of its Subsidiaries, (iii) will
not violate, conflict with or result in a breach, or default under any
Postpetition agreement, contract or obligation or Postpetition loan agreement or
any other Postpetition indebtedness agreement or instrument of indebtedness
binding upon the Company, any Operating Company or any of their respective
Subsidiaries or its assets except where such default, breach or violation would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company and (iv) will not result in the creation or
acceleration of any obligations or imposition of any Lien on any assets or
properties of the Company or any of its Subsidiaries.
     Section 3.04   Court Orders. Subject and after giving effect to any
required approvals of the Bankruptcy Court (including, without limitation, to
the extent applicable, the Confirmation Order) and the Plan, the performance of
any action by the Company or the Operating Companies required or contemplated by
this Agreement or any other Transaction Document is not restrained or enjoined
by any order of the Bankruptcy Court or by any Governmental Authority (either
temporarily, preliminarily or permanently).

     Section 3.05   Capitalization; Securities. Upon the Closing and after
giving effect to the Confirmation Order, the Plan, the Merger, the Investment
and the Other Investments, the issued and outstanding capital stock of the
Company shall consist solely of New Common Stock as provided on Schedule 3.05.
Except as set forth on Schedule 3.05, upon the Closing and after giving effect
to the Confirmation Order, the Plan, the Merger, the Investment and the Other
Investments, there will not be any outstanding subscriptions, options, warrants,
commitments, agreements or arrangements related to the issuance or sale of
outstanding Equity Securities or securities or other instruments convertible
into or exchangeable for any Equity Securities of the Company. Upon the Closing,
the New Common Stock to be issued and delivered to each Investor pursuant to the
terms hereof, shall have been duly authorized and validly issued, fully paid,
nonassessable and not subject to preemptive or similar rights of third parties
or reserved for issuance in accordance with the terms of the Plan and
Confirmation Order. The rights, preferences and privileges of the capital stock
of the Company shall be as set forth in the Certificate of Incorporation of the
Company, as amended pursuant to the Plan and in effect upon the Closing in the
form attached as Exhibit C to the Merger Agreement.

     Section 3.06   Information Provided. A true and correct copy of the Merger
Agreement, and of each Other Investment Agreement, including each schedule,
exhibit and other attachment or related agreement thereto and including in each
case any amendments, supplements and modifications through the date hereof, has
been provided to each Investor. There are no other agreements, arrangements,
understandings or commitments, written or oral, of any nature, between any of
the Other Investors or their Affiliates, on the one hand, and the Company, West
or any of their Affiliates on the other, relating to the transactions
contemplated by the Transaction Documents.

     Section 3.07   Financial Advisors and Brokers. Except for Seabury Aviation
Advisors LLC and/or its Affiliates ("Seabury"), no Person has acted, directly or
indirectly, as a broker, finder or financial advisor of the Company or any of
the Operating Companies in connection with the Transaction Documents or the
transactions contemplated thereby, and except for fees payable to Seabury by the
Company, no Person acting for or on behalf of the Company or any of the
Operating Companies is entitled to receive any broker's, finder's or similar fee
or commission in respect thereof based in any way on any agreement, arrangement
or understanding made by or on behalf of the Company or any of the Operating
Companies.

     Section 3.08   Regulatory Status. Neither the Company, nor any Operating
Company nor any of their respective Subsidiaries is (i) an "investment company"
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (ii) a "holding company" as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935. US Airways is a Certificated Air
Carrier.



REPRESENTATIONS AND WARRANTIES OF WEST

West hereby represents and warrants to each Investor as follows:

     Section 4.01   Incorporation by Reference of Representations and Warranties
in the Merger Agreement. West hereby incorporates by reference, for the benefit
of each Investor as though set forth herein, the following representations and
warranties (including the defined terms and disclosure items related thereto) in
the Merger Agreement: Sections 3.1(a), (b), (e), (f), (g), (h), (i), (j), (k),
(m), (n), (o), (p), (q), (r), (s), (t), (u), (v) and (w). Each such
representation which states that "West" (i.e., America West Holdings
Corporation) "has made available to East" certain materials shall be deemed to
read "has made available to each Investor" for purposes of this incorporation by
reference.

     Section 4.02   Authorization. The Transactions to be consummated by West
and performance of the Transaction Contracts to which West is or will be a party
are within the corporate power and authority of West and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement, the Merger Agreement, each Other Investment Agreement, and each other
Transaction Contract to which West is a party, entered into as of the date
hereof, have been duly executed and delivered by West and constitute a legal,
valid and binding obligation of West, enforceable in accordance with its terms.

     Section 4.03   Consents; No Conflicts. Other than the notices, reports,
filings, consents, registrations, approvals, permits or authorizations required
under the HSR Act, with respect to West, the execution and delivery of each of
the Transaction Contracts to which West is or will be a party and the
consummation of the Transactions (i) does not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority (subject and after giving effect to any required approvals of the
Bankruptcy Court (including, without limitation, to the extent applicable, the
Confirmation Order) and the Plan), except such as have been obtained or made and
are in full force and effect and except where failure to obtain such consent,
approval, registration, filing or other action would not reasonably be expected
to have a Material Adverse Effect on West, (ii) will not violate, conflict with
or result in a breach, violation or default under (A) any applicable law, rule
or regulation or any order of or restriction imposed by any Governmental
Authority and except, in each case, where such violation of applicable law or
regulation would not reasonably be expected to have a Material Adverse Effect on
West or (B) the Certificate of Incorporation or Bylaws or any other
organizational documents of West or any of its Subsidiaries, (iii) will not
violate, conflict with or result in a breach, or default under any agreement,
contract or obligation or loan agreement or any other indebtedness agreement or
instrument of indebtedness binding upon West or any of its Subsidiaries or its
assets except where such default, breach or violation would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
West and (iv) will not result in the creation or acceleration of any obligations
or imposition of any Lien on any assets or properties of West or any of its
Subsidiaries.

     Section 4.04   Court Orders. Subject and after giving effect to any
required approvals of the Bankruptcy Court (including, without limitation, to
the extent applicable, the Confirmation Order) and the Plan, the performance of
any action by West required or contemplated by this Agreement or any other
Transaction Document is not restrained or enjoined by any order of the
Bankruptcy Court or by any Governmental Authority (either temporarily,
preliminarily or permanently).

     Section 4.05   Information Provided. West has delivered to each Investor a
true and correct copy of the Merger Agreement, including any amendments,
supplements and modifications through the date hereof.

     Section 4.06   Financial Advisors and Brokers. Except for Greenhill & Co.,
LLC and/or its Affiliates ("Greenhill") and TPG Partners, L.P. and/or its
Affiliates ("TPG"), no Person has acted, directly or indirectly, as a broker,
finder or financial advisor of West in connection with the Transaction Documents
or the transactions contemplated thereby, and except for fees payable to
Greenhill and TPG by West, no Person acting for or on behalf of West is entitled
to receive any broker's, finder's or similar fee or commission in respect
thereof based in any way on any agreement, arrangement or understanding made by
or on behalf of West.

     Section 4.07   Financial Plan. The financial plan dated May 12, 2005
provided to each Investor (the "Financial Plan") was prepared by West in good
faith using assumptions believed by West to be reasonable, and, as of the date
hereof, the Financial Plan represents West's reasonable, good faith estimate of
the future financial performance of the Company.



REPRESENTATIONS AND WARRANTIES OF INVESTOR

     Each Investor on a several and not joint basis and with respect to itself
only represents and warrants to the Company as follows:

     Section 5.01   Organization. It is an entity duly organized under the laws
of the jurisdiction of its formation having all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform its obligations under this Agreement and the
Stockholders Agreement.

     Section 5.02   Authorization. The execution, delivery and performance by
such Investor of this Agreement and the Stockholders Agreement and the
consummation of the transactions contemplated hereby and thereby, are within
such Investor's powers and have been duly authorized by all necessary action and
do not and will not contravene the terms of their respective governing
documents. This Agreement constitutes and, when executed and delivered by such
Investor at Closing the Stockholders Agreement will constitute, a legal, valid
and binding obligation of such Investor, enforceable against such Investor in
accordance with its terms.

     Section 5.03   Consents; No Conflicts. Except for (i) the filing of a
notification and report form under the HSR Act and the termination or expiration
of the waiting period under the HSR Act, (ii) the filing of any other required
applications or notices with any Governmental Authority and approval of such
applications and notices, and (iii) approval by the Bankruptcy Court, no
Approval is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, such Investor of this Agreement or the
Stockholders Agreement or for the consummation of the transactions contemplated
hereby and thereby, except for such Approvals that would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to consummate the Investment.

     Section 5.04   Financial Advisors and Brokers. Other than Affiliates of
such Investor, no Person has acted directly or indirectly as a broker, finder or
financial advisor of any Investor in connection with this Agreement, the
Stockholders Agreement or the transactions contemplated hereby or thereby, and,
other than fees that may be payable to Affiliates of such Investor by such
Investor, no Person acting for or on behalf of any Investor is entitled to
receive any broker's, finder's or similar fee or commission in respect thereof
based in any way on any agreement, arrangement or understanding made by or on
behalf of such Investor.

     Section 5.05   Ownership of Equity Securities; Purpose of Investment. Such
Investor is acquiring the New Common Stock under this Agreement solely for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof in violation of the Securities Act and applicable state
securities or "blue sky laws". Such Investor is an "Accredited Investor" as such
term is defined in Regulation D of the Securities Act.

     Section 5.06   Financing. Such Investor (or its assignee, as permitted by
Section 9.10 who acquires the New Common Stock hereunder at the Closing) has
sufficient and adequate resources to consummate the transactions contemplated by
this Agreement.



PRE-CLOSING COVENANTS

     Section 6.01   Taking of Necessary Action.

               (a)  The Company, West and each Investor (solely with respect to
the Investment) shall cooperate with each other and use (and shall cause their
respective Subsidiaries to use) their respective reasonable best efforts to take
or cause to be taken all actions, and do or cause to be done all things,
necessary, proper or advisable on its part under this Agreement and applicable
Law to consummate and make effective the Transactions as soon as practicable,
including preparing and filing as promptly as practicable all documentation to
effect all necessary notices, reports and other filings (including, without
limitation, appropriate filings pursuant to the HSR Act) and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third party and/or
any Governmental Authority in order to consummate the Transactions. In
exercising the foregoing rights, the Company, West and each Investor shall act
reasonably and as promptly as practicable. The Company's, West's and (solely
with respect to the Investment) each Investor's obligations under this Section
6.01 shall include, without limitation, the obligation to use their respective
reasonable best efforts to defend any lawsuits or legal proceedings, whether
judicial or administrative, or any other actions by a Governmental Authority,
challenging the Transactions, including using reasonable best efforts to seek to
have any stay or other injunctive relief which would prevent or materially delay
or impair the consummation of the Transactions entered by any court or other
Governmental Authority reversed on appeal or vacated. For purposes of this
Section 6.01, as it relates to each Investor, "reasonable best efforts" shall
include each Investor's agreement to hold its airline assets, if any, in one or
more subsidiaries separate from the company that will hold such Investor's
equity interest in the Company. Except as provided in the immediately preceding
sentence, each Investor shall not be required (1) to divest, or agree to divest,
any of its businesses or assets or any interest therein, or (2) to take or agree
to take any other action or agree to any limitation, restriction or condition
that could reasonably be expected to materially impair the benefits to such
Investor expected, as of the date of this Agreement, to be realized from the
transactions contemplated hereby.

               (b)  Each of the Company, West and each Investor shall, to the
extent related to the Investment, in connection with obtaining the approvals
referenced in Section 6.01(a), use its reasonable best efforts to (i) subject to
applicable law, permit the other party or the other party's outside counsel to
review in advance any proposed written communication between it and any
Governmental Authority, (ii) promptly inform each other of any communication (or
other correspondence or memoranda) received by such party from, or given by such
party to, any other Governmental Authority and of any material communication
received or given in connection with any proceeding by a private party, in each
case regarding any of the transactions contemplated hereby, (iii) consult with
each other in advance to the extent practicable of any meeting or conference
with any Governmental Authority or, in connection with any proceeding by a
private party, with any other Person, and to the extent permitted by the
applicable Governmental Authority or other Person, give the other party the
opportunity to attend and participate in such meetings and conferences, and
(iv) furnish each other with copies of all correspondence, filings and written
communications between them or their Subsidiaries or Affiliates on one hand, and
any such Governmental Authority or its respective staff on the other hand, with
respect to this Agreement and the transactions contemplated hereby, except that
(A) any materials concerning each Investor's valuation of the transaction may be
redacted and (B) any proprietary information of one party not previously
disclosed to the other party may be disclosed only to the other party's outside
counsel, at the option of the disclosing party.

               (c)  The Company shall, in coordination with each Investor
(i) file with the Bankruptcy Court a bidding procedures motion, reasonably
satisfactory to such Investor, seeking approval of the expense reimbursement
provisions set forth in Section 9.01 hereof and the provisions of Section 4.20
of the Merger Agreement, and (ii) diligently seek approval of the Transactions
(consistent with the Bidding Procedures, as hereinafter defined), and (iii) if
the Company has determined that the Merger represents a highest and best
Qualified Competing Plan Proposal (as defined in the order approving the bidding
procedures), (A) file with the Bankruptcy Court, and diligently seek approval
of, the Disclosure Statement (with the Plan attached as an exhibit thereto)
reasonably satisfactory to such Investor and (B) seek to obtain, as
expeditiously as possible, a Confirmation Order with respect to the Plan that is
reasonably satisfactory to such Investor.

     Section 6.02   Notifications. At all times prior to the Closing Date, each
Investor shall promptly notify the Company and each of the Company and West
shall promptly notify each Investor in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event that will or is
reasonably likely to result in such party's representations and warranties to be
untrue or inaccurate in any material respect or the failure to satisfy the
conditions to be complied with or satisfied by it hereunder; provided, however,
that the delivery of any notice pursuant to this Section 6.02 shall not be
deemed to alter or amend such party's representations or warranties or limit or
otherwise affect the remedies available hereunder to any party giving or
receiving such notice.

     Section 6.03   Financial and Other Information. From and after the date
hereof, each of the Company and West shall, and shall cause each of their
respective Subsidiaries and Representatives to, afford to each Investor, its
Affiliates and their respective Representatives, including qualified prospective
lenders to each Investor that sign appropriate confidentiality agreements,
complete access, upon reasonable notice and in such manner as will not
unreasonably interfere with the conduct of such companies' respective
businesses, to their and their respective Subsidiaries respective facilities,
properties, books, contracts, commitments, records (including information
regarding any material pending or threatened legal proceeding to which any of
such companies is, or reasonably expects to be, a party and negotiations
relating to any labor agreements or labor disputes involving the Company, West
or any of their respective Subsidiaries), key personnel, officers, independent
accountants and legal counsel; provided, however, that neither the Company nor
West will be required to provide access to employee personnel files if providing
such files would be unreasonable or a violation of applicable Law.

     Section 6.04   Delivery of Reports. Each of the Company and West and their
respective Subsidiaries shall deliver to each Investor, promptly following
delivery to the ATSB, the reports concerning the weekly and monthly operating
and financial data of the Company or West, as applicable, and their respective
Subsidiaries that are delivered to the ATSB.

     Section 6.05   Amendments to Merger Agreement; Etc. Other than pursuant to
and in accordance with Section 4.20 of the Merger Agreement, the Company and
West will not amend the Merger Agreement, the Plan, any Other Investment
Agreement or any other Transaction Document, in each case without the prior
written approval of each Investor, such approval not to be unreasonably withheld
(it being understood that in such connection each Investor is not required to
consider the interests of any other Person), and, notwithstanding the foregoing,
neither the Company nor West shall waive any condition to the consummation of
the Merger or the Plan without the prior written approval of each Investor.

     Section 6.06   Publicity. Prior to the Closing, except as required by Law
or by obligations pursuant to any listing agreement with or requirement of any
national securities exchange or national quotation system on which the Common
Stock, New Common Stock or the common stock of West is listed, admitted to
trading or quoted, neither the Company (nor any of its Subsidiaries), West (nor
any of its Subsidiaries) nor any Investor (nor any of its Affiliates) shall,
without the prior written consent of each other party hereto, which consent
shall not be unreasonably withheld or delayed, make any public announcement or
issue any press release with respect to the transactions contemplated by this
Agreement or the Transaction Documents. Prior to making any public disclosure
required by applicable Law or pursuant to any listing agreement with or
requirement of any relevant national exchange or national quotation system, the
disclosing party shall consult with the other parties hereto, to the extent
feasible, as to the content and timing of such public announcement or press
release. To the extent any party is required to file this Agreement or any
Transaction Document with the SEC or any other Governmental Authority (including
the Bankruptcy Court), the parties shall consult with each other concerning
information for which confidential treatment will be requested.

     Section 6.07   Investor Financing. Each Investor shall maintain sufficient
and adequate resources to consummate the transactions contemplated by this
Agreement at the Closing.

     Section 6.08   Issuances of Equity Securities.

               (a)  Except as provided in Section 6.08(b), the Company shall not
accept subscriptions for, offer, issue, sell, or agree, commit or obligate
itself to offer, issue or sell, any Equity Securities other than New Common
Stock:

                         (i)  issued in a private offering (and not pursuant to
a rights offering by the Company to existing Company and West stakeholders (a
"Rights Offering")) pursuant to agreements having terms and conditions that are
no more favorable to the purchaser of such New Common Stock than the terms and
conditions provided herein and in the Stockholders Agreement are to the Investor
and which (A) for such agreements entered into on or prior to July 7, 2005,
provide for up to an aggregate amount of $350,000,000 at a purchase price of not
less than $15.00 per share of New Common Stock, and up to an aggregate amount of
$215,000,000 at a purchase price of not less than $16.50 per share of New Common
Stock, and (B) for such agreements entered into after July 7, 2005, provide for
up to an aggregate amount of $85,000,000 at a purchase price of not less than
$16.50 per share of New Common Stock;

                         (ii)  issued to West's equityholders pursuant to the
Merger Agreement as set forth on Schedule 3.05 or to Par Investment
Partners, L.P. or Peninsula Investment Partners, L.P. pursuant to the Equity
Participation (as defined in the Merger Agreement);

                         (iii)  issued to existing stakeholders of the Company
pursuant to the Plan as set forth on Schedule 3.05 (but not including any
amounts issued pursuant to the rights offering included in the Plan); and

                         (iv)  issued by the Company on or prior to the
Effective Date for proceeds not to exceed the difference between the amount
raised pursuant to (i) above and $800,000,000 (which may be pursuant to a Rights
Offering), provided that such issuance shall be made at a price per share of no
less than $16.50 and, except with respect to the Rights Offering, on other terms
and conditions that are no more favorable to the purchasers of such shares than
the terms and conditions provided herein and in the Stockholders Agreement are
to the Investor, and, provided further, that the sole use of proceeds in excess
of $650,000,000 (including amounts raised pursuant to (i) above as well as this
paragraph (iv)) shall be the repurchase of Equity Securities of the Company
expected to be outstanding on the Effective Date at a repurchase price that
implies a per share value (in the case of currently outstanding Equity
Securities of West, taking into account the Class B Merger Exchange Ratio (as
defined in the Merger Agreement)) of New Common Stock of no more than $16.50 per
share, except that the Company may use for general corporate purposes such
proceeds in excess of $650,000,000 (including amounts raised pursuant to
(i) above as well as this paragraph (iv)) and up to $725,000,000 if at least
two-thirds of the Equity Investors (as defined in the Merger Agreement), in
terms of equity investment committed to the Company pursuant to the Financing
Commitments (as defined in the Merger Agreement), and proceeds in excess of
$725,000,000 and up to $800,000,000 if at least three-quarters of the Equity
Investors, in terms of equity investment committed to the Company pursuant to
the Financing Commitments, in each case by written consent, agree, which consent
may not be unreasonably withheld in light of the Company's liquidity needs; if
the Company repurchases Equity Securities from any Equity Investors, such
repurchase may only be done (i) with the consent of such Equity Investor,
(ii) at a purchase price per share equal to the price per share payable by such
Investor pursuant to this Agreement and (iii) if such Investor waives any
break-up or similar fee otherwise payable to such Investor, and the first
$50,000,000 of any such repurchase from an Equity Investor shall be offered
first to Eastshore Aviation, LLC before any other Equity Investor, and Eastshore
Aviation, LLC shall have the right but not the obligation to accept such offer
to repurchase in whole or in part for a period of at least 30 days after the
receipt of such offer.

               (b)  In connection with the implementation of the Plan, the
Company may authorize and reserve for issuance under the Company's equity
incentive plan a number of shares of New Common Stock not to exceed 12.5% of the
outstanding number of shares of New Common Stock on a Fully Diluted Basis as of
the Effective Date (the "Employee Pool"), provided that any awards of such
shares of New Common Stock made or committed to be made at anytime before the
second anniversary of the Effective Date, (x) if in the form of options, may
only have an exercise price not less than the lesser of (a) Fair Market Value as
of the date of grant and (b) the per share Investment Price (as appropriately
adjusted to reflect stock splits, stock dividends, reverse splits and similar
changes with respect to the New Common Stock effected after the Closing Date);
provided that the exercise price for any options granted as of or immediately
following the Effective Date shall be not less than the Investment Price, (y) if
in the form of restricted stock, shall reduce the number of shares in the
Employee Pool by three for each share of restricted stock issued, and (z) in the
case of either (x) or (y) shall not be effective unless such awards are approved
or ratified by the Board (as constituted from and after the Effective Date as
set forth in Section 1.8(a) of the Merger Agreement) or by a committee with
appropriate authority granted by such Board.

               (c)  Each Investor is hereby granted the option, exercisable by
written notice to the Company and West on or prior to the expiration date of the
Rights Offering or on the closing date of the Merger if no rights offering takes
place (the "Option Expiration Date"), to purchase at $15.00 per share up to the
number of additional shares of New Common Stock equal to such Investor's Option
Amount divided by $15.00. The "Option Amount" is 20% of such Investor's
aggregate purchase price set forth on Schedule 1 hereto multiplied by a
fraction, the numerator of which is the amount of equity raised from the
Investors pursuant to this Agreement plus the amount of equity raised pursuant
to Section 6.08(a)(i) and (iv) after July 7, 2005 up to an aggregate for the
numerator of $150,000,000 and the denominator of which is $150,000,000; such
options shall be transferable, in whole or in part, among the Investors and the
other Equity Investors (as defined in the Merger Agreement).

               (d)  Each Investor acknowledges that the Company is authorized,
upon the Option Expiration Date, to make an offer to Eastshore Aviation, LLC, in
an amount equal to one-third of the proceeds received from exercise of the
options (as well as the exercise of the options granted to other Equity
Investors), to repurchase shares of East Common Stock held by Eastshore
Aviation, LLC, at a purchase price of $15.00 per share, and that Eastshore
Aviation, LLC shall have the right but not the obligation to accept such offer
to repurchase in whole or in part for a period of at least 30 days after the
receipt of such offer.

     Section 6.09   Transfer Taxes. All transfer taxes, fees and duties under
applicable law incurred in connection with the Investment under this Agreement
will be borne and paid by the Company and it shall promptly reimburse each
Investor for any such tax, fee or duty which such Investor is required to pay
under applicable law.

     Section 6.10   Bankruptcy Covenants.

               (a)  Notwithstanding anything herein to the contrary, the Company
shall not, and shall cause each of the other Debtors not to, offer, agree to, or
seek approval from the Bankruptcy Court for, and shall use their best efforts to
object to any request by any other party for, any break-up fee, work fee,
expense reimbursement or any other benefit or protection for any Person in
connection with any proposed acquisition of or investment in any of the Debtors,
other than (i) West, (ii) each Investor, (iii) any Other Investor, and (iv) any
other Person making an investment pursuant to Section 6.08(b); provided that
(A) such other Person is purchasing at least $50,000,000 of New Common Stock at
a purchase price of not less than $15 per share of New Common Stock and
(B) without limitation of the preceding clause (A), any break-up or similar fee
payable to such other Person shall not exceed three percent (3.0%) of the
aggregate amount of financing to be provided by such other Person.

               (b)  Each of the Debtors agrees that if the Merger Agreement
becomes the Approved Proposal (as defined in the Merger Agreement), it shall use
its best efforts to cause any order approving the Approved Proposal to prohibit
the Debtors (and any Person purporting to act on behalf of the estate of any
Debtor) from violating the provisions of Section 4.4(a) of the Merger Agreement
or from otherwise pursuing in any way any East Acquisition Proposal (as defined
in the Merger Agreement) other than the Merger Agreement unless the Merger
Agreement shall have previously been terminated in accordance with its terms.

               (c)  In connection with any proceedings in the Bankruptcy Court
related to the Bidding Procedures (as hereinafter defined), the order approving
the Approved Proposal or the transactions contemplated by the Merger Agreement
or this Agreement (or any Qualified Competing Plan Proposal (as defined in the
Bidding Procedures)) (a) the Company shall provide to each Investor copies of
all motions, objections, pleadings, notices, proposed orders and other documents
that are filed by or on behalf of any Debtor as soon as reasonably practicable
prior to filing thereof with the Bankruptcy Court and (b) West shall provide to
each Investor copies of all motions, objections, pleadings, notices, proposed
orders and other documents that are filed by or on behalf of West as soon as
reasonably practicable prior to filing thereof with the Bankruptcy Court.

               (d)  Except in accordance with the Bidding Procedures, the
Company and West shall not, and shall not authorize or permit any of their
Subsidiaries or any of the Company's or West's or such Subsidiaries'
Representatives, directly or indirectly, to, (i) solicit, initiate, or take any
action designed to induce a proposal or offer for an Alternative Proposal, (ii)
participate in any discussions or negotiations regarding any Alternative
Proposal, or (iii) enter into any letter of intent, agreement in principle,
acquisition agreement or other similar agreement related to any Alternative
Proposal. "Alternative Proposal" means (x) any Alternative Transaction, or
proposal therefor, or (y) any proposed investment that would, or is intended to,
replace all or a material portion of the investment contemplated by this
Agreement.



CONDITIONS

     Section 7.01   Conditions to Investor's Obligations. The obligation of each
Investor to make its several Investment pursuant to Section 2.01 hereof is
subject to satisfaction or waiver of each of the following conditions precedent:

               (a)  Definitive Documents. Definitive Transaction Documents (in
form and substance reasonably satisfactory to each Investor) shall have been
prepared, negotiated and, to the extent applicable, duly executed by the parties
(or, as applicable, their Affiliates), and approval by the Bankruptcy Court of
such documents pursuant to a Final Order, to the extent necessary, shall have
been obtained. All such Transaction Documents shall have been executed by the
parties thereto (other than each Investor and its Affiliates) on or prior to the
Effective Date, shall not have been modified, amended, waived or supplemented
without the consent of each Investor, shall be in effect and the consummation of
the transactions contemplated thereby shall not be stayed, and all conditions to
the obligations of the parties under such Transaction Documents shall have been
satisfied or waived. All corporate and other proceedings to be taken by the
Company, West or any of their respective Subsidiaries in connection with such
Transaction Documents and the transactions contemplated thereby to be completed
at the Closing and documents incident thereto shall have been completed in form
and substance reasonably satisfactory to each Investor, and each Investor shall
have received all such counterpart originals or certified or other copies of
such Transaction Documents and such other documents as it may reasonably
request. Without limiting the generality of the foregoing, in connection with
the consummation of the Plan, the Company and the Other Investors and shall have
entered into the Stockholders Agreement.

               (b)  Company Representations and Warranties; Covenants. The
representations and warranties of the Company set forth in Article III hereof
(without giving effect to any material adverse effect, materiality or similar
qualifier) shall have been true and correct in all respects on and as of the
date hereof and at the Closing as if made on the Closing Date (except where such
representation and warranty speaks by its terms of a different date, in which
case it shall be true and correct as of such date), except to the extent that
such inaccuracies in any such representation or warranty have not had, and would
not, individually or in the aggregate, have a Material Adverse Effect on the
Company. The Company shall have performed in all material respects all
obligations and complied in all material respects with all agreements,
undertakings, covenants and conditions required to be performed by it hereunder
at or prior to the Closing, and the Company shall have delivered to each
Investor at the Closing a certificate dated the Closing Date and signed by the
chief executive officer and the chief financial officer of the Company to the
effect that the conditions set forth in this Section 7.01(b) have been
satisfied.

               (c)  West Representations and Warranties; Covenants. The
representations and warranties of West set forth in Article IV hereof (without
giving effect to any material adverse effect, materiality or similar qualifier)
shall have been true and correct in all respects on and as of the date hereof
and at the Closing as if made on the Closing Date (except where such
representation and warranty speaks by its terms of a different date, in which
case it shall be true and correct as of such date), except to the extent that
such inaccuracies in any such representation or warranty have not had, and would
not, individually or in the aggregate, have a Material Adverse Effect on West.
West shall have performed in all material respects all obligations and complied
in all material respects with all agreements, undertakings, covenants and
conditions required to be performed by it hereunder at or prior to the Closing,
and West shall have delivered to each Investor at the Closing a certificate
dated the Closing Date and signed by the chief executive officer and the chief
financial officer of West to the effect that the conditions set forth in this
Section 7.01(c) have been satisfied.

               (d)  Compliance with Laws, No Adverse Action or Decision. Since
the date hereof, (i) no Law shall have been promulgated, enacted or entered that
restrains, enjoins, prevents, materially delays, prohibits or otherwise makes
illegal the performance of any of the Transaction Documents; (ii) no preliminary
or permanent injunction or other order by any Governmental Authority that
restrains, enjoins, prevents, delays, prohibits or otherwise makes illegal the
performance of any of the Transaction Documents shall have been issued and
remain in effect, except for such injunctions that, if obtained, could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of any Investor, the Company or West or their
respective Affiliates to consummate the Transactions; (iii) no Governmental
Authority shall have instituted any legal proceeding that seeks to restrain,
enjoin, prevent, delay, prohibit or otherwise make illegal the performance of
any of the Transaction Documents, except for any such legal proceedings which
have a significant possibility of being brought to a conclusion which could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of any Investor, the Company or West or their
respective Affiliates to consummate the Transactions, and (iv) there is no
pending or threatened investigation or litigation by any other Person relating
to the Transactions which, if determined adversely to the Company, West or any
Investor, would materially impair or limit the rights and benefits of any
Investor under the Transaction Documents or the economic benefits to any
Investor of the Transactions in the aggregate and which such Investor reasonably
believes, based on the advice of counsel, has a reasonable likelihood of
success.

               (e)  Approvals. The Company, each Investor and West shall have
received (i) all material Regulatory Approvals, which shall have become final
(provided that, if an appeal of such Regulatory Approval is pending and such
appeal has a significant possibility of being resolved adversely to the Company,
each Investor or West in a manner that would reasonably be expected to have a
material adverse effect on the ability of the Investors, the Company or West or
their respective Affiliates to consummate the Transactions, this clause
(i) shall be deemed not to be satisfied), and (ii) all other material approvals,
permits, authorizations, exemptions, consents, licenses and agreements from
other third parties that are necessary to permit the Transactions to be
completed or performed as contemplated by the Transaction Documents and to
permit the Investors and its Affiliates and Company and its Affiliates
(including West and its Subsidiaries) to carry on its business after such
transactions in a manner not materially inconsistent with the manner in which it
was carried on prior to the Effective Date (together with the Regulatory
Approvals, the "Approvals"), which Approvals shall not contain any condition or
restriction that materially impairs the ability of the Investors and its
Affiliates or the ability of the Company (including West and its Subsidiaries)
to carry on its business. All waiting periods imposed by applicable Law
(including, without limitation, under the HSR Act) in connection with the
Transactions shall have expired or been terminated without any action having
been taken by any court of competent jurisdiction restraining, preventing or
imposing materially adverse conditions upon such transactions or upon the
conduct of the business of each Investor, East, West or their respective
Affiliates.

               (f)  Plan of Reorganization. The Plan shall be in a form
reasonably acceptable to each Investor, such Plan shall have been confirmed by
the Bankruptcy Court, and such Plan shall among other things (i) not conflict
with any material term of this Agreement, the Stockholders Agreement or the
other Transaction Documents, (ii) be substantially consistent in all material
respects with the terms of the Financial Plan including, without limitation,
concessions obtained and to be obtained from the Debtors' employees, creditors,
lessors and other claimants, and (iii) reflect a corporate and capital structure
(including liabilities) of the Company consistent with the Financial Plan. All
conditions to the effectiveness of the Plan, other than the consummation of this
Agreement, shall have been satisfied, and a Confirmation Order in a form
reasonably acceptable to each Investor shall have been entered and become a
Final Order no later than December 31, 2005.

               (g)  Additional East Equity. In connection with the emergence of
the Company and the Operating Companies from chapter 11 and the consummation of
the Plan, the Company will have received on the Effective Date cash equity
investments aggregating not less than $375,000,000 and not more than
$800,000,000 pursuant to this Agreement, the Other Investment Agreements and
cash equity investments as permitted by Section 6.08 hereof (and including any
loans converted into equity under the Air Wisconsin DIP Agreement), at a
purchase price of not less than $15 per share of New Common Stock, which with
all other equity capital of the Company, will be invested only in a single class
of common stock, the New Common Stock, with all such New Common Stock having the
same voting rights, and shall have no other class of capital stock authorized in
its charter other than the New Common Stock. The Company alone, and not any
Affiliate of the Company, shall have issued Equity Securities in connection with
the consummation of the Plan.

               (h)  Contracts. All material executory contracts and unexpired
leases, the assumption, assignment, rejection or renegotiation of which is
necessary for the successful implementation of the Plan and the operation of the
Company's business as such business is contemplated in the Financial Plan to be
conducted, shall have been assumed, assigned, rejected or renegotiated, as
applicable.

               (i)  Effective Date and Merger. The Effective Time (as defined in
the Merger Agreement) shall have occurred, or shall occur concurrently with the
Closing, and the Merger shall have been, or will concurrently with the Closing
be, consummated in accordance with the terms of the Merger Agreement without
amendment or waiver other than as permitted in accordance with Section 6.05 of
this Agreement.

               (j)  Conversion of Air Wisconsin DIP. Eastshore Aviation LLC
shall have converted the existing debt owed to it pursuant to the Air Wisconsin
DIP Agreement into New Common Stock in an amount not less than $125,000,000 and
at a purchase price of not less than $15 per share of New Common Stock.

               (k)  No Conversion to Chapter 7. Neither the Company's Chapter 11
Case nor US Airways Chapter 11 Case shall have been converted to a case under
Chapter 7 of the Bankruptcy Code and no trustee shall have been appointed under
any chapter of the Bankruptcy Code in respect of either such case.

               (l)  Certificate of Incorporation and Bylaws. The Certificate of
Incorporation and Bylaws, substantially in the forms attached as Exhibits C and
D, respectively, to the Merger Agreement, shall have been filed with and
accepted by the Secretary of State of the State of Delaware and shall have
become effective. As of the Closing Date, the Company shall have delivered to
each Investor a complete and correct copy of the certificates of incorporation
and the bylaws or comparable governing instruments of each of the Operating
Companies, in full force and effect as of the Closing Date.

               (m)  Delivery. The Company shall have executed and delivered to
each Investor the shares of New Common Stock pursuant to and in accordance with
Section 2.01 hereof.

               (n)  Board Representation. The composition of the Board shall be
as set forth in Section 1.8(a) of the Merger Agreement and as contemplated by
the Stockholders Agreement, provided however that the Investors shall not be
entitled to designate a director to the Company's Board of Directors.

               (o)  Directors' and Officers' Insurance. The Company shall have
procured and maintained in full force and effect directors' and officers'
liability insurance with respect to members of the Board of Directors of the
Company, which insurance shall be at least $100 million, and shall cover such
risks, as is customary for a corporation in the Company's and its Affiliates
respective businesses or other similar businesses.

               (p)  Absence of Changes. From the date of this Agreement through
the Closing Date, there shall not have occurred any change, event, occurrence,
condition or development that has or could reasonably be expected to have a
material adverse effect on the financial condition, assets, liabilities,
business or results of operations of the Company or West or that would prevent,
materially delay or materially impair the ability of the Company, West or any
Investor to consummate the transactions contemplated by this Agreement.

               (q)  Profit Sharing Plan. The Company's employee profit sharing
plan shall have been amended on terms no less favorable to the Investors than
those set forth on Schedule 7.01(q).

               (r)  Listing. The shares of New Common Stock to be issued to each
Investor under this Agreement shall have been authorized for listing or
quotation, as applicable, on the New York Stock Exchange or NASDAQ Stock Market
upon official notice of issuance.

     Section 7.10   Conditions to the Company's Obligations. The obligation of
the Company to issue and sell the New Common Stock pursuant to Section 2.01
hereof at the Closing is subject to the satisfaction or waiver of each of the
following conditions precedent:

               (a)  Definitive Documents. Definitive Transaction Documents (in
form and substance reasonably satisfactory to the Company) necessary to
consummate the transactions contemplated herein shall have been prepared,
negotiated and, to the extent applicable, executed by the parties (or, as
applicable, their Affiliates), and approval by the Bankruptcy Court of such
documents, as necessary, shall have been obtained. All Transaction Documents
shall not have been modified, shall be in effect and the consummation of the
transactions contemplated thereby shall not be stayed, and all conditions to the
obligations of the parties under the Transaction Contracts shall have been
satisfied or effectively waived. All corporate and other proceedings to be taken
by each Investor or its Affiliates in connection with the Transaction Documents
and the transactions contemplated thereby to be completed at the Closing and
documents incident thereto shall have been completed in form and substance
reasonably satisfactory to the Company, and the Company shall have received all
such counterpart originals or certified or other copies of the Transaction
Documents and such other documents as it may reasonably request.

               (b)  Investor Representations and Warranties; Covenants. The
representations and warranties of each Investor set forth in Article V hereof
(without giving effect to any material adverse effect, materiality or similar
qualifier) shall have been true and correct in all respects, on and as of the
date hereof and at the Closing as if made on the Closing Date (except where such
representation and warranty speaks by its terms as of a different date, in which
case it shall be true and correct as of such date), except to the extent that
such inaccuracies have not had, and would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of any
Investor or its Affiliates to consummate the Transactions. Each Investor shall
have performed in all material respects all obligations and complied in all
material respects with all agreements, undertakings, covenants and conditions
required to be performed by it at or prior to the Closing, and each Investor
shall have delivered to the Company and West at the Closing a certificate dated
the Closing Date and signed on behalf of an authorized representative of such
Investor to the effect that the conditions set forth in this Section 7.02(b)
have been satisfied.

               (c)  Compliance with Laws; No Adverse Action or Decision. Since
the date hereof, (i) no Law shall have been promulgated, enacted or entered that
restrains, enjoins, prevents, materially delays, prohibits or otherwise makes
illegal the performance of any of the Transaction Documents with respect to the
transactions contemplated thereby to be completed at the Closing; (ii) no
preliminary or permanent injunction or other order by any Governmental Authority
or other Person that restrains, enjoins, prevents, delays, prohibits or
otherwise makes illegal the performance of any of the Transaction Documents
shall have been issued and remain in effect, except for such injunctions that,
if obtained, could not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the ability of any Investor, the Company or
West or their respective Affiliates to consummate the Transactions; and (iii) no
Governmental Authority shall have instituted any legal proceeding that seeks to
restrain, enjoin, prevent, delay, prohibit or otherwise make illegal the
performance of any of the Transaction Documents, except for any legal
proceedings which have a significant possibility of being brought to a
conclusion which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of any Investor, the
Company or West or their respective Affiliates to consummate the Transactions.

               (d)  Approvals. The Company and West shall have received (i) all
material Regulatory Approvals (other than waiting periods imposed by applicable
Law as referred to later in this paragraph), which shall have become final
(provided that, if an appeal of such Regulatory Approval is pending and such
appeal has a significant possibility of being resolved adversely to the Company
or West in a manner that would reasonably be expected to have a material adverse
effect on the ability of any Investor, the Company or West or their respective
Affiliates to consummate the Transactions, this clause (i) shall be deemed not
to be satisfied), and (ii) all other Approvals, which Approvals shall not
contain any condition or restriction that, in the Company's reasonable judgment,
materially impairs the Company's ability to carry on its business. Without
limiting the generality of clause (ii), any and all required approvals under any
material financing agreements to which the Company, West or any of their
respective Subsidiaries is a party shall have been obtained. All waiting periods
imposed by applicable Law (including, without limitation, under the HSR Act) in
connection with the transactions contemplated by the Transaction Documents shall
have expired or been terminated without any action having been taken by any
court of competent jurisdiction restraining, preventing or imposing materially
adverse conditions upon such transactions.

               (e)  Confirmation Order. The Confirmation Order, satisfactory in
form and substance in all respects to the Company, shall have been entered by
the Bankruptcy Court and, once entered, shall not have been modified without the
Company's and West's prior written consent in any manner materially adverse to
the Company, shall be in effect and shall not have been stayed.

               (f)  Effective Date and the Merger. The Effective Date and the
satisfaction or waiver of all conditions to the closing of the Merger shall have
occurred not later than the Closing.



TERMINATION

     Section 8.01   Termination of Agreement. Subject to Section 8.02 hereof,
this Agreement may be terminated by notice in writing at any time prior to the
Closing by:

               (a)  each Investor or the Company, if (i) closing of the
Transactions (including the Closing) shall not have occurred on or before
December 31, 2005 or (ii) the Merger Agreement shall have been terminated in
accordance with its terms on or before December 31, 2005;

               (b)  each Investor, if (i) the Merger and the transactions
contemplated by the Merger Agreement and this Agreement shall not have been
determined by the Bankruptcy Court to be the Approved Proposal within sixty-five
(65) days after the entry by the Bankruptcy Court of the order approving the
bidding procedures (substantially in the form attached as Exhibit E to the
Merger Agreement, as amended), (ii) there shall have been a breach by the
Company or West of any material representation, warranty, covenant or agreement
contained in this Agreement, which breach would result in the failure to satisfy
any condition set forth in Section 7.01 hereof to each Investor's obligations
and that has not been cured within thirty (30) days following receipt by the
Company or West of written notice from each Investor of such breach, (iii) any
condition set forth in Section 7.01 hereof to each Investor's obligations is not
capable of being satisfied, (iv) the Company shall enter into a written
agreement or letter of intent or agreement in principle providing for an
Alternative Proposal, or (v) the Bankruptcy Court shall have ordered the Company
to terminate this Agreement in order to accept an Alternative Proposal;

               (c)  the Company, if (i) there shall have been a breach by any
Investor of any material representation, warranty, covenant or agreement
contained in this Agreement which breach would result in the failure to satisfy
any condition set forth in Section 7.02 hereof to the Company's obligations and
that has not been cured within thirty (30) days following receipt by such
Investor of written notice from the Company of such breach, or (ii) any
condition set forth in Section 7.02 hereof to the Company's obligations is not
capable of being satisfied; or

               (d)  mutual agreement in writing by the Company and each
Investor.

     Section 8.02  Effect of Termination. If this Agreement is terminated in
accordance with Section 8.01 hereof and the transactions contemplated hereby are
not consummated, this Agreement shall become null and void and of no further
force and effect except that (i) the terms and provisions of this Section 8.02
and Article IX hereof shall survive the termination of this Agreement, and (ii)
any termination of this Agreement shall not relieve any party hereto from any
liability for any willful breach of its obligations hereunder. A termination
shall not void or affect any of the constituent transactions consummated prior
to such termination or any sections hereof which by their terms survive
termination.



MISCELLANEOUS

     Section 9.01   Fees and Expenses.

               (a)  Except as expressly provided herein or in any Transaction
Document, each party shall bear its own costs and expenses incurred in
connection with this Agreement or any of the Transactions. Notwithstanding the
foregoing, at the Closing, the Company shall reimburse the Investors for the
reasonable out-of-pocket expenses of such Investors relating to: (i) the
Investors' due diligence investigation of the Debtors and West; (ii) the
negotiation of this Agreement, the Stockholders Agreement and the Plan;
(iii) participation in the Bankruptcy Court proceedings; (iv) the consummation
of the transactions contemplated by this Agreement, the Stockholders Agreement,
the Plan and the Merger; and (v) the enforcement of the Investors' rights under
this Agreement and/or the Stockholders Agreement; provided, however, that
reimbursement pursuant to clause (i) through (iv) above shall not exceed the sum
of (x) $150,000 plus (y) filing fees, incurred in connection with any required
filings under the HSR Act.

               (b)  All amounts payable under this Agreement shall be paid in
immediately available funds to an account or accounts designated by the
recipient of such amounts, except as otherwise provided herein.

     Section 9.02   Survival of Representations, Warranties and Covenants. None
of the representations, warranties or covenants contained in this Agreement
shall survive the Closing Date.

     Section 9.03   Specific Performance. The parties hereto specifically
acknowledge that monetary damages are not an adequate remedy for violations of
this Agreement, and that any party hereto may, in its sole discretion, apply to
a court of competent jurisdiction for specific performance or injunctive or such
other relief as such court may deem just and proper in order to enforce this
Agreement or prevent any violation hereof and, to the extent permitted by
applicable Law and to the extent the party seeking such relief would be entitled
to the merits to obtain such relief, each party waives any objection to the
imposition of such relief.

     Section 9.04   General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The name assigned this Agreement
and the Section captions used herein are for convenience of reference only and
shall not be construed to affect the meaning, construction or effect hereof.
Unless otherwise specified, any references to a party's "judgment",
"satisfaction" or words of a similar import shall mean in such party's sole
judgment. Unless otherwise specified, the terms "hereof," "herein" and similar
terms refer to this Agreement as a whole (including the Exhibits and Schedules
hereto), and references herein to Articles or Sections refer to Articles or
Sections of this Agreement.

     Section 9.05   Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given, if delivered
personally, by telecopier or sent by first class mail, postage prepaid, to the
addresses set forth on Schedule 9.05.

     Section 9.06   Entire Agreement; Amendment. This Agreement and the
documents described herein (including the Plan) or attached or delivered
pursuant hereto (including, without limitation, the other Transaction Documents)
set forth the entire agreement between the parties hereto with respect to the
transactions contemplated by this Agreement. Any provision of this Agreement may
only be amended, modified or supplemented in whole or in part at any time by an
agreement in writing among the parties hereto executed in the same manner as
this Agreement. No failure on the part of any party to exercise, and no delay in
exercising, any right shall operate as waiver thereof, nor shall any single or
partial exercise by either party of any right preclude any other or future
exercise thereof or the exercise of any other right.

     Section 9.07   No Other Representations or Warranties. Except for the
representations and warranties contained in this Agreement, neither East nor
West, nor any agent, Affiliate, officer, director, employee or representative of
either or them, nor any other Person, makes, or shall be deemed to make, any
representation or warranty to any Investor, express or implied, at law or in
equity, on behalf of East or West, and East and West hereby exclude and disclaim
any such representation or warranty whether by either East or West or any or
their respective agents, Affiliates, officers, directors, employees or
representatives or any other Person, notwithstanding the delivery or disclosure
to each Investor or any of their respective officers, directors, partners,
employees or representatives or any other Person of any documentation or other
information by East or West or any of their respective agents, Affiliates,
officers, directors, employees or representatives or any other Person with
respect to any one or more of the foregoing.

     Section 9.08   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.

     Section 9.09   Governing Law. To the extent not governed by the Bankruptcy
Code, this Agreement shall be governed by, and interpreted in accordance with,
the Laws of the State of New York applicable to contracts made and to be
performed in that State without reference to its conflict of laws rules. The
parties hereto agree that the appropriate and exclusive forum for any disputes
arising out of this Agreement solely between the Company and the Investors shall
be the Bankruptcy Court, or if such court will not hear any such suit, the U.S.
District Court for the Southern District of New York, and, the parties hereto
irrevocably consent to the exclusive jurisdiction of such courts, and agree to
comply with all requirements necessary to give such courts jurisdiction. The
parties hereto further agree that the parties will not bring suit with respect
to any disputes arising out of this Agreement except as expressly set forth
below for the execution or enforcement of judgment, in any jurisdiction other
than the above specified courts. Each of the parties hereto irrevocably consents
to the service of process in any action or proceeding hereunder by the mailing
of copies thereof by registered or certified airmail, postage prepaid, to the
address specified in Section 9.05 hereof. The foregoing shall not limit the
rights of any party hereto to serve process in any other manner permitted by the
Law or to obtain execution of judgment in any other jurisdiction. The parties
further agree, to the extent permitted by Law, that final and non-appealable
judgment against any of them in any action or proceeding contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified or exemplified
copy of which shall be conclusive evidence of the fact and the amount of
indebtedness. THE PARTIES AGREE TO WAIVE ANY AND ALL RIGHTS THAT THEY MAY HAVE
TO A JURY TRIAL WITH RESPECT TO DISPUTES ARISING OUT OF THIS AGREEMENT.

     Section 9.10  Successors and Assigns. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the Company's, West's and each Investor's successors and permitted
assigns. Neither this Agreement nor any rights or obligations hereunder shall be
assignable by any party hereto without the prior written consent of the other
parties hereto.

     Section 9.11   No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended or shall confer upon
any other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

     Section 9.12   Confidentiality. A version of this Agreement with certain
competitively sensitive information redacted will be filed by the Company with
the Motion. Each party hereto agrees not to disclose the unredacted version of
this Agreement to any third parties (other than disclosure required by the SEC
or any other Governmental Authority (including the Bankruptcy Court) or pursuant
to any listing agreement with or requirement of any relevant national exchange
or national quotation system) without appropriate confidentiality agreements
with such third parties being in place that are reasonably acceptable to the
other parties hereto.


IN WITNESS WHEREOF, this Agreement has been executed on behalf of the parties
hereto by their respective duly authorized officers, all as of the date first
above written.



TUDOR INVESTMENT CORP.,
as investment adviser to each Investor listed on Schedule 1 (other than Tudor
Proprietary Trading, L.L.C.)

 




                                            By: _________________________
                                                 Name:
                                                 Title:


                                            TUDOR PROPRIETARY TRADING, L.L.C.

                                            By: _________________________
                                                 Name:
                                                 Title:


                                            US AIRWAYS GROUP, INC.

                                            By: _________________________
                                                 Name:
                                                 Title:


                                            AMERICA WEST HOLDINGS CORPORATION

                                            By: _________________________
                                                 Name:
                                                 Title:



                                                                                       



EXHIBIT A
MERGER AGREEMENT




                                                                                       


EXHIBIT B
STOCKHOLDERS AGREEMENT


                                                                                       


SCHEDULE 1



Investor Name


Percent of Total Investment

Number of New Common Shares

Per Share Purchase Price

Aggregate
Purchase Price

The Raptor Global Portfolio Ltd.

75.7045%

2,982,298

16.5

49,207,917.00

The Tudor BVI Global Portfolio Ltd.

15.3385%

604,244

16.5

9,970,026.00

Tudor Proprietary Trading, L.L.C.

8.2386%

324,551

16.5

5,355,091.50

The Altar Rock Fund L.P.

0.7184%

28,301

16.5

466,966.50

 

100.0000%

3,939,394

 

65,000,001.00



 